DETAILED ACTION

Claims 1-22 are pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The twenty (20) individual information disclosure statements (IDS) submitted on 8/2/20 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

A third party IDS was received on 4/6/21 and has been considered by the examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/122886 (April 4, 2008), hereafter referred to as Grosveld et al., in view of WO 2012/007167 (January 19, 2012), hereafter referred to as Woisetschlager et al. 
Grosveld et al. teaches a transgenic non-human animal whose genome comprises a modified heavy chain locus referred to as a heterologous VH binding complex loci capable of producing a repertoire of functional, affinity-matured VH binding complexes which are multivalent and bispecific or multivalent and multispecific (Grosveld et al. page 1). Grosveld et al. teaches that the heterologous VH binding complex loci is defined by the formula 5’-A-B-C-D-3’ wherein: A comprises one or more V gene segments, one or more D gene segments and one or more J gene segments; B is optional and encodes one or more characterized binding domains of known specificity: C encodes a CH2-CH3 dimerization domain; and D encodes one or more characterized binding domains of known specificity (Grosveld et al., pages 12-13). Grosveld et al. specifies that each binding domain encoded by B and/or D has known binding specificity and may comprise any polypeptide chain capable of recognizing and binding an epitope on a target antigen and more specifically where the B and/or D binding domain is a VH domain or an scFV (Grosveld et al., page 17). Grosveld et al. further discloses that in some embodiments the gene segments B and D of the VH binding complex gene locus have been engineered to eliminate nucleotide sequence motifs recognized by the AIDS enzyme in order to minimize the likelihood of inappropriate concomitant affinity maturation of B and D with the desired affinity maturation of the A of the VH binding complex following VDJ rearrangement and antigen stimulated B-cell activation (Grosveld et al., page 18). Figures 1 and 5 of Grosveld et al. provide a diagram of a mouse germline heavy chain locus modified to include the heterologous VH binding complex and exemplary structures of the expressed bispecific antibody. In regards to the V, D, and J gene segments, Grosveld et al. teaches that these may be naturally occurring or engineered genes segments and are preferably human VH, DH, and JH gene segments (Grosveld et al., pages 15-16). In regards to the CH2-CH3 constant region, Grosveld et al. teaches that this region can be devoid of CH1 for the production of heavy chain only antibodies (Grosveld et al., pages 18-19 and 31). Grosveld et al. also teaches that the CH2-CH3 dimerization domain may comprise other useful functions, or may be engineered to incorporate additional features such as recognition sequences for glycosylation, pegylation, cell surface receptor binding, or tags for antibody or binding protein recognition (Grosveld et al., page 26). Additionally, Grosveld et al. discloses that the modified locus includes one or more regions encoding a hinge domain or a flexible hinge-like peptidic linker between the 5’ VH binding domain and the CH2-CH3 dimerization domains and/or linking the CH2-CH3 dimerization domain to the C terminal characterized binding domain (Grosveld et al., page 19). Further, Grosveld et al. teaches that the heterologous VH binding complex loci present in the transgenic non-human animal is capable of CH2-CD3 dimerization domain class switching, where one of the CH2-CH3 dimerization domains is encoded by Cu such that following antigen challenge, a homodimeric VH binding complex based on IgM is initially expressed as a membrane bound form as a result of VDJ rearrangement, allelic exclusion and B cell activation, followed by class switching and differential splicing resulting in the expression of a secreted form IgG of the VH binding complex in B cells (Grosveld et al., page 20, and Figure 1). Grosveld et al. states that in the exemplary locus configuration in Fig. 1, the additional C-terminal VH domain, (BD in Figure 1), is recombined into an heavy chain only antibody locus...at a position just downstream of the splice donor site of the CH3 exon (Grosveld et al., page 32). Grosveld et al. also discloses, with regard to the locus in Figure 1, that when this locus is introduced into transgenic mice and the resulting modified mice are immunized with a specific antigen, the mice produce membrane bound IgG specifically against the antigen by the normal route of VDJ recombination and the translation of an mRNA transcript that was generated by the normal splicing from the exons coding for VDJ to hinge to CH2 to CH3 to MI and M2 (Grosveld et al., Figure 1 and page 32). Grosveld et al. then teaches that the transgenic locus undergoes normal class switching after antibody maturation and hypermutation from a membrane bound to a secreted form of the antibody by a lack of splicing from CH3 to M1 but use of the poly A site in the intron between CH3 and M1 (Grosveld et al., page 32). Thus, Grosveld et al. discloses a transgenic mouse wherein the genome of the mouse and thus the mouse’s B cells comprises, as shown in Figure 1, an immunoglobulin heavy chain locus that comprises 5’-3’ a rearranged or unrearranged variable region, and a constant regions comprising a mu and non-mu constant region where the mouse expresses a multivalent polypeptide that comprises a heavy chain variable region that binds a first epitope, a CH3 domain that can be mutated to alter its binding properties, and a binding domain that can be any polypeptide chain capable of recognizing and binding an epitope including VH or scFV domains. Finally, Grosveld et al. teaches methods of immunizing the transgenic mice for the production and isolation of dimeric VH binding complexes and VH binding domains which can involve the isolation of VH binding complex producing cells, the preparation of hybridomas from those cells, and the isolation of nucleic acid encoding the VH binding domains from the cells or hybridomas (Grosveld et al., page 21).  
While Grosveld et al. teaches that the CH2-CH3 domain is linked to/comprises a binding domain (B/D), Grosveld et al. differs from the instant invention as claimed in that Grosveld et al. does not specifically teach that the CH2-CH3 comprises the binding domain of a CH3 of an FcAb. Woisetschlager et al. supplements Grosveld et al. by teaching modular, multispecific antibodies in which the Fc fragment of the antibody heavy chain, such as the Fc fragment of an IgG, IgA, IgM, IgD, or IgE, further comprises a functional antibody fragment such as an scFv or FcAb (Woisetschlager et al., pages 24-25). Woisetschlager et al. discloses specific embodiments where existing monoclonal antibodies “VL311” and “BW835” recognizing glycol-epitope Lewis Y and a carbohydrate epitope called Thomsen-Friedenreich respectively, have been engineered so that “the wild type CH3 domain was replaced with the CH3 domain of FcAb H561-4  to generate a bispecific antibody” (Woisetschlager et al., page 46). Thus, Woisetschlager et al. discloses antibodies that comprise a heavy chain variable region and an epitope binding moiety comprising a CH3 of an antigen binding Fc fragment (Fcab). Woisetschlager et al. teach that the bispecific/multispecific antibodies are useful for treating cancer and provides motivation for making and using a bispecific/multispecific antibody comprising an N terminus VH domain with antigen binding specificity for Lewis Y and an CH3 domain of a Fcab specific for Her2 by teaching that such molecules were found to exhibit improved anti-tumor killing activity and were particularly effective in conferring apoptosis and direct cytotoxicity against tumor cells (Woisetschlager et al., pages 8 and 10). Therefore, in view of the teachings of Grosveld et al. for generating bispecific/multispecific antibody binding complexes in a transgenic mouse whose genome comprises an immunoglobulin heavy chain locus that comprises 5’-3’ a rearranged or unrearranged variable region comprising one or more VH, DH, and JH gene segments capable of forming a first antigen binding domain, and constant region genes comprising mu and non-mu constant regions capable of class switch, where the constant region genes encode CH2-CH3 domains that can comprise and/or are linked to a second antigen binding domain such a VH or scFv, where the mouse expresses a multivalent polypeptide that comprises a heavy chain variable region that binds a first epitope, a constant region domain that comprises a binding domain for a second epitope, and the teachings and motivation provided by Woisetschlager et al. for making a bispecific/multispecific antibody comprising an N terminus VH domain with antigen binding specificity for first antigen and an CH3 domain of a Fcab specific for a second antigen with improved anti-tumor activity, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the engineered immunoglobulin heavy chain locus in the transgenic mice taught by Grosveld et al. to comprise a CH2-CH3 where the CH3 comprises a CH3 domain of a Fcab in order to produce a bispecific antibody with improved anti-tumor activity with a reasonable expectation of success. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633